Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This supplemental Non-Final action is issued in view of the petition decision and phone conversation of Mr. John Miller with Supervisor Dah-Wei Yuan on 5/14/21. 

Election/Restrictions
Petition decision filed on 05/14/21 is acknowledged.  Based on the petition decision the method group (group II) is rejoined and examined as follow:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 2, the phrase “said coating system” lacks proper antecedent basis. For the purpose of examination, the phrase “said automatic coating system” is assumed.

In claim 1, line 9, the phrase “the robots” lacks proper antecedent basis. For the purpose of examination, the phrase “the painting robots” is assumed.
In claim 1, line 12, the phrase “the robot” (twice) lacks proper antecedent basis. For the purpose of examination, the phrase “one of the painting robots” is assumed.
In claim 1, line 13, the phrase “other robots” lacks proper antecedent basis. For the purpose of examination, the phrase “other painting robots” is assumed.
In claim 1, line 15, the phrase “the robot” lacks proper antecedent basis. For the purpose of examination the phrase “the painting robots”.
In claim 2, line 1, the phrase “The coating system” lacks proper antecedent basis. For the purpose of examination, the phrase “The automatic coating system” is assumed.
In claim 2, line 5, the phrase “the robot” lacks proper antecedent basis. For the purpose of examination, the phrase “one of the painting robots” is assumed.
In claim 2, line 7, the phrase “the robot” lacks proper antecedent basis. For the purpose of examination, the phrase “one of the painting robots” is assumed.
In claim 3, line 1, the phrase “The coating system” lacks proper antecedent basis. For the purpose of examination, the phrase “The automatic coating system” is assumed.
In claim 4, line 1, the phrase “The coating system” lacks proper antecedent basis. For the purpose of examination, the phrase “The automatic coating system” is assumed.
In claim 5, line 1, the phrase “The coating system” lacks proper antecedent basis. For the purpose of examination, the phrase “The automatic coating system” is assumed.

In claim 7, line 1, the phrase “The coating system” lacks proper antecedent basis. For the purpose of examination, the phrase “The automatic coating system” is assumed.
In claim 8, line 1, the phrase “The coating system” lacks proper antecedent basis. For the purpose of examination, the phrase “The automatic coating system” is assumed.
In claim 8, line 1, the phrase “adjacent robots” lacks proper antecedent basis.
For the purpose of examination, the phrase “adjacent painting robots” is assumed.
In claim 9, line 1, the phrase “The coating system” lacks proper antecedent basis. For the purpose of examination, the phrase “The automatic coating system” is assumed.
In claim 10, line 1, the phrase “The coating system” lacks proper antecedent basis. For the purpose of examination, the phrase “The automatic coating system” is assumed.
In claim 11, line 4, the phrase “said robot” lacks proper antecedent basis. For the purpose of examination, the phrase “said painting robots”.
In claim 11, line 5, the phrase “said robot” lacks proper antecedent basis. For the purpose of examination, the phrase “said painting robots”.
In claim 11, line 12, the phrase “other robot” lacks proper antecedent basis. For the purpose of examination, the phrase “other painting robots”.
In claim 11, lines 12-14, the phrase “and other robots in the painting cabin continue painting including the other robots assuming painting responsibilities of the painting robot which is in standby mode” is unclear.  For the purpose of examination the phrase --while 
In claim 11, line 17, the phrase “the robot” lacks proper antecedent basis. For the purpose of examination, the phrase “the painting robots”.
In claim 11, line 18, the phrase “the robot” lacks proper antecedent basis. For the purpose of examination, the phrase “the painting robots”.
In claim 13, lines 3&4, the phrase “the robot” lacks proper antecedent basis. For the purpose of examination, the phrase “the painting robots”.
In claim 17, line 1, the phrase “adjacent robots” lacks proper antecedent basis. For the purpose of examination, the phrase “adjacent painting robots”.
In claim 17, line 3, the phrase “the adjacent robots” lacks proper antecedent basis. For the purpose of examination, the phrase “the adjacent painting robots”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1 -2, 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ansorge et al (US 2010/0047465A1) in view of Telchuk (US 5,113,600) and Clifford et al (US 2004/0107900).
As to claims 1 -2, Ansorge et al discloses (see Fig 1) a coating system for performing a coating process on a part conveyed through a painting cabin (paint cabin 1), the coating system comprising: two or more painting robots (13, 16) a catwalk positioned proximal to the mounting stand of at least one of the robots, and a door (21) opening to the painting cabin, where the catwalk is configured such that certain components of the robot are accessible by the operator in the catwalk when the robot is parked in a service position and the door is open, where other robots in the painting cabin continue painting while the operator in the catwalk services the robot, and where paint vapors from the painting cabin are capable of being prevented from entering the operator aisle. Ansorge et al lacks teaching the specifics to the automated painting robot and an airlock booth having a first door opening to an operator aisle. Clifford et al teaches (see Figs 5-6) an automated painting robots with at least five rotational axes (see para [0027]), each of the robots having a robot base (33) rotatable about a mounting stand, an inner arm (32) rotatable about the robot base, an outer arm (35) rotatable about the inner arm, a robot wrist (37) attached to a free end of the outer arm, and a coating applicator (17) coupled to the robot wrist. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
As to claim 5, Ansorge et al as modified teaches (see Fig 2) a safe zone is defined within the painting cabin (positioned at the corner or above the transportation path), where the safe zone is a space adjacent the catwalk within which the operator is allowed to reach in order to service the robot, and the service position of the robot locates the certain components within the safe zone.

Regarding claim 9, in Ansorge et al as modified services performed by the operator capable of including cleaning the coating applicator of the robot, replacing components of the coating applicator, replacing arm-mounted paint delivery components, replacing overspray covers on the coating applicator and the outer arm, cleaning a cleaning station mounted to a floor of the painting cabin, and cleaning windows for visibility into the painting cabin.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ansorge et al (US 2010/0047465A1) in view of Telchuk (US 5,113,600) and Clifford et al (US 2004/0107900)as applied to claim 1 above, and further in view of Manzi et al (US 22015/0147460A1).
Ansorge et al lacks teaching a breathing apparatus. However, Manzi et al teaches a breathing apparatus capable of being an umbilical breathing device incorporated into the airlock booth (see Figs 16, 17a and 17B and para [0003]). It would have been obvious to one of ordinary skill in the art before the effective filing date .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ansorge et al (US 2010/0047465A1) in view of Telchuk (US 5,113,600) and Clifford et al (US 2004/0107900)as applied to claim 1 above, and further in view of Fouvet et al (US 2003/0136336) and Fender (US 4,644,897).
Ansorge et al as modified lacks teaching a ventilation system to flood the airlock booth. However, Fouvet et al teaches a ventilated airlock booth (see para [0002]). Fender also teaches a ventilation system to flood booth (see Fig 1 and claim 11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a ventilation system in Ansorge et al as modified to prevent contamination of the airlock chamber.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ansorge et al (US 2010/0047465A1) in view of Telchuk (US 5,113,600) and Clifford et al (US 2004/0107900)as applied to claim 1 above, and further in view of Suzuki (US 6,267,022) and Tsui (US 2019/0151883 Al).
Ansorge et al lacks teaching a color changer and a pumping device mounted to the back side of the mounting stand. Suzuki (see Fig 2 for item 15) and Tsui (see Fig 1 for item 14) each teaches a pumping device mounted to the back side of the mounting stand of the robot. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a pumping device .

Allowable Subject Matter
Claim 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 7-8 and 12-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: As to claims 7-8, the prior art of record does not specifically teach or suggest the following limitation: sensors configured to detect the operator bodily moving into the safe zone and detect the operator reaching beyond the safe zone into the .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoshino et al (US 20180221904 A1) discloses teaches robots positioned to standby/home and coating positions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238.  The examiner can normally be reached on 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/